DETAILED ACTION
The Request for Continued Examination (RCE) filed 11/22/21 has been entered.  Claims 1-3, 6-10 and 15-16 are still pending, with claims 5, and 12-14 being cancelled.  In light of the substantive claim amendments, the previous rejection is withdrawn.  However, revised objections and rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the last limitation recite “the at least one pad retainer bracket groove” when it should recite --the at least one groove of the pad retainer bracket--.   
Claims 7-9 and 15 are objected to because of the following informalities: each of these claims recite “the signal cable” instead of --the at least one signal cable--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims are rejected because claim 1 recites “the lateral side face of the pad retainer bracket,” but this term lacks sufficient antecedent basis.  See claim 1, line 22.  Applicant has removed this term in the amendment, replacing it with --pad retainer bracket lateral side--.  In other words, the word “face” does not appear in a defined component in the claims. 
Claim 9 is rejected because it is unclear what it means for the signal cable to be “pre-installed.”  Aim 9, line 2.  Installed before what?
Claims 15 and 16 are rejected because they are directed to a component not actually claimed in this application – “the disk brake.”  Applicant may wish to change the preamble to recite “The combination as claimed in…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Roberts
Claim(s) 1-3, 6-10, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (U.S. Patent Pub. No. 2016/0146278).  Roberts is directed to a disc brake assembly.  See Abstract. 
Claim 1: Roberts discloses a combination [see Figs. 5, 10; para. 0060] for securing at least one signal cable (150) to a disc brake (100), comprising: a pad retainer bracket (500, 510) of the disc brake; and a securing device (400) including a retainer (400) in which the at least one signal cable is guided, wherein when in an installed position in the disc brake, the pad retainer bracket spans at least a portion of an opening (102) of a caliper (101) of the disc brake in a region (130) at the opening which is radially outward of a brake disc and brake pads (110, 120) of the disc brake, the pad retainer bracket includes a radially outer surface (424) having at least one groove (403) parallel to a pad retainer bracket lateral side [see Fig. 10 (top interior surface of 403)] facing in a circumferential direction of the brake disc, the retainer is configured to be arranged at the pad retainer bracket lateral side facing in the circumferential direction of the brake disc, and to support the at least one signal cable positioned laterally between a circumferential side of the retainer and the pad retainer bracket lateral side in the region radially outward of the brake disc and the brake pads, the retainer is configured to be retained on the pad retainer bracket by positive locking and/or friction locking [see para. 0060] at the pad retainer bracket lateral side by at least one clamping leg (401, 402) of the retainer extending in the circumferential direction and engaging the at least one groove of the pad retainer bracket.  See Figs. 1, 2, 5, 10; para. 0060. 
Claim 2: Roberts discloses that the retainer runs substantially parallel to a longitudinal direction of the pad retainer bracket and has areas which are U-shaped or C-shaped in cross section, forming an upper side leg and, running parallel to the upper leg at a distance therefrom, a lower side leg, which rest against the pad retainer bracket.  See Fig. 10. 
Claim 3: Roberts discloses that the pad retainer bracket has a web at least at one side associated with the upper side leg or lower side leg, which leg is grasped by the at least one clamping leg.  See Figs. 5, 10. 
Claim 6: Roberts discloses that the at least one clamping leg is configured as an insertion taper in its free edge region. See Fig. 10. 
Claim 7: Roberts discloses locking tabs bent at an angle toward each other are provided on the upper and/or lower side leg, forming a side displacement barrier for the signal cable.  See Fig. 10. 
Claim 8: Roberts discloses clamping clips are formed on the upper and/or lower side leg, for fixing the signal cable.  See Fig. 10. 
Claim 9: Roberts discloses that the retainer and the signal cable are pre-installed as a structural unit.  See Fig. 10.  Note: this is not a structural limitation of the claimed securing device. 
Claim 15: Roberts discloses that the pad retainer bracket has a substantially flattened shape in cross section perpendicular to its longitudinal direction, with two short sides and two long sides, the longitudinal direction of the pad retainer bracket lies parallel with an axis of rotation of the brake disc, and the signal cable is led and secured between the retainer and an associated short side of the pad retainer bracket in cross section.  See Figs. 1, 2, 5.  
Claim 16: Roberts discloses that the pad retainer bracket has a flat, rectangular shape.  See Fig. 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Roberts
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asen.
Claim 10:  Roberts does not disclose the materials used for the assembly.  It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to use sheet metal because the material selected is a design choice based on cost/availability of materials, and also the stability and integrity of metal.  
Response to Arguments
Applicant’s arguments filed 11/22/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 23, 2021